Simmons, C. J.
1. Before an applicant can have obstructions removed from a private way, he must show not only that there has been an uninterrupted use for more than seven years, but that it is not more than fifteen feet wide, that he has kept it open and in repair, and that it is the same fifteen feet originally appropriated. Collier v. Parr, 81 Ga. 749, and cases cited.
2. The record not showing that the road in question had been used continuously and uninterruptedly for more than seven years or that its width did not exceed fifteen feet or that it was the same fifteen feet, originally appropriated, the court did not err in sustaining the decision of the ordinary refusing to order the obstructions removed.

Judgment affirmed.


All the Justices concurring.